                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MARYLAND
                               GREENBELT DIVISION


SAQIB ALI                                    Case No. 1:19-CV-00078-BPG
Montgomery County, Maryland
                                             PLAINTIFF’S NOTICE OF
             Plaintiff,                      SUPPLEMENTAL AUTHORITY

      v.

LAWRENCE HOGAN, in his official
capacity as Governor of Maryland,
100 State Circle
Annapolis, MD 21401

BRIAN FROSH, in his official capacity
as Attorney General of Maryland,
200 St. Paul Place
Baltimore, MD 21202

             Defendants.


    PLAINTIFF SAQIB ALI’S NOTICE OF SUPPLEMETAL AUTHORITY

      As supplemental authority in support of his Opposition to Governor Hogan’s

Motion to Dismiss, Saqib Ali respectfully submits the attached Memorandum

Opinion issued in Amawi v. Pflugerville Independent School District, 18-CV-1091,

Dkt. 82 (W.D. Tex. Apr. 25, 2019).

      The court in Amawi granted a preliminary injunction enjoining Texas from

enforcing H.B. 89 “or any ‘no Boycott of Israel’ clause in any state contract.” Slip

Op. at 56. The court reasoned that “[NAACP v. Claiborne Hardware Co., 458 U.S.

886 (1982), not [Rumsfeld v. FAIR, 547 U.S. 47 (2006)], controls this case.” Under


                                         1
Claiborne, “the Court concludes that Plaintiffs’ BDS boycotts are inherently

expressive conduct. Slip op. at 26. The court then found that Texas’s anti-BDS law

was not narrowly tailored and did not serve a compelling state interest. Slip Op. at

32-37.     As a result of the court’s analysis, the Texas anti-BDS law was “an

unconstitutional content- and viewpoint-based restriction on speech.” Id. at 37.

         The court further found that the Texas anti-BDS law was an unconstitutional

condition on government contract work, id. at 38-40, that its certification

requirement was unconstitutional compelled speech, id. at 41-43, and was void for

vagueness, id. at 43-46.

         Plaintiffs respectfully submit that the court’s analysis in Amawi is persuasive

and will greatly assist the Court in deciding the Governor’s Motion to Dismiss.

Respectfully submitted,

May 2, 2019                              CAIR LEGAL DEFENSE FUND

                                         BY:    /s/ Lena F. Masri
                                         LENA F. MASRI (20251) ‡
                                         GADEIR I. ABBAS (20257) ‡ *
                                         CAROLYN M. HOMER (20409) ‡
                                         453 New Jersey Ave, SE
                                         Washington, DC 20003
                                         Phone: (202) 488-8787

                                         Attorneys for Plaintiff Saqib Ali

                                         ‡ Admitted to practice in this Court

                                         *Mr. Abbas is licensed in VA, not in D.C.
                                         Practice limited to federal matters.




                                            2
